Citation Nr: 1115674	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-22 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had qualifying active service of approximately 15 years.  The appellant is the Veteran's biologic son and is seeking a monetary allowance under 38 U.S.C.A. § 1805 for a child with spina bifida.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, found that the appellant was not entitled to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.

The appellant was also denied service connection for a benefits under 38 U.S.C.A. § 1815 for a child born with birth defects in the April 2008 rating decision on appeal.  In a December 2008 written submission the appellant claimed that he seeks benefits for spina bifida because, given his father's service in Vietnam, it is a presumptive condition, and that the other birth defects are only approved for children of female Veterans so he wishes to cancel his other claim for birth defects.  In June 2009 the RO issued a statement of the case (SOC) addressing only the issue of entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida and specifically noting that the appellant withdrew his appeal of entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with birth defects.  Subsequently the appellant filed a substantive appeal to the Board.  Thus, only the issue of entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida was appealed by the appellant and is currently before the Board.   See 38 C.F.R. § 20.200.

Following the issuance of the last supplemental statement of the case (SSOC) in April 2010, in January 2011 the RO received a private medical opinion noting that the appellant has been seen since 2009 for a history of organic brain disorder secondary to in-utero exposure to multiple chemicals or heavy metals.  There was also a distant Agent Orange exposure to his father that may have caused a gene mutation.  Additionally, the appellant has been treated for hypertension, seizure activity, and hyperlipidemia.  The Board finds that what is "pertinent" in this case, as will be discussed more fully below, is evidence which tends to prove or disprove whether the appellant has spina bifida within the meaning of 38 U.S.C.A. § 1805; the only fact in dispute which could lead to a grant of the benefits sought.  The January 2011 private medical opinion is not evidence tending to prove, or disprove, any fact in dispute because it does not tend to affirm or deny whether the appellant has spina bifida.  Hence, the evidence is not pertinent to his claim and the Board need not remand the case to the RO for consideration of the evidence in the first instance.  See 38 C.F.R. § 20.1304(c).

The appellant testified before the undersigned Veterans Law Judge at a video-conference hearing at the RO in January 2011.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2010).


FINDING OF FACT

A preponderance of the competent evidence demonstrates that the appellant does not have spina bifida.



CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida have not been met.  38 U.S.C.A. §§ 1802, 1805, 1815, 5107 (West 2002 and Supp. 2010); 38 C.F.R. § 3.814 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A February 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Private treatment records and the appellant's Social Security Administration disability determination have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

A medical examination was not provided regarding the existence or etiology of the claimed spina bifida.  VA's duty to assist doctrine does not require that the appellant be afforded a medical examination in this case, however, because there is no competent evidence that the claimed condition has ever existed.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c).

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The appellant seeks benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.  At his January 2011 hearing he testified that his father was exposed to Agent Orange, ionizing radiation, and trichloroethylene during service, and that he should be examined for spina bifida and for his other medical conditions, which are related to his father's exposures during service.  In his January 2008 claim, the appellant specified that he was seeking benefits for Asperger's Sydrome, bipolar disorder, attention deficit disorder, and Tourette's' Sydrome.  However, the Veteran has also stated in numerous written submissions that he has spina bifida and that because he was born in Camp Lejeune he and his mother were exposed to numerous chemicals prior to and after his birth.  

It is unclear whether the Veteran served in the Republic of Vietnam during the Vietnam War.  For children of a Vietnam veteran, Congress has authorized VA to pay a monthly allowance, based upon the level of disability, to or for a child who had been determined to be suffering from spina bifida.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  The Board will assume, for the sake of argument only, that the Veteran's father in fact served in Vietnam during the Vietnam War.  See Id.  
  
The term "spina bifida," in the context of this law, is defined as "all forms and manifestations of spina bifida except spina bifida occulta."  38 U.S.C.A. § 1802. See Jones v. Principi, 16 Vet. App. 219 (2002) (holding that the plain language of 38 U.S.C.A. § 1802 does not limit the definition to spina bifida per se but includes other "forms and manifestations" of spina bifida except for spina bifida occulta).  

Spina bifida is "a developmental anomaly characterized by defective closure of the vertebral arch."  See Dorland's Illustrated Medical Dictionary, 1736 (30th ed. 2003).

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam Veteran who has spina bifida and other birth defects, to include achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallermann-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicles, and Williams syndrome, that are associated with the Veteran's exposure to toxic herbicides.  38 U.S.C.A. § 1805(a), 1812, 1815; 38 C.F.R. § 3.814(a), 3.815.

Significantly, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam Veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects (as listed above), a claimant must show that the Vietnam Veteran who was exposed to herbicides is his mother.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815.  

The appellant does not allege, nor does the evidence show, that his biological mother served during the Vietnam War in the Republic of Vietnam.  Thus, the appellant can only receive compensation under 38 U.S.C.A. § 1805 or 38 C.F.R. § 3.814 if he currently has spina bifida within the meaning of 38 U.S.C.A. § 1805(a) and 38 C.F.R. § 3.814(a).  See Jones, supra.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is no competent evidence of record indicating that the appellant has ever been diagnosed with, or treated for, any form of spina bifida.  

A copy of a February 1991 private psychiatric treatment record notes that the appellant had an ear infection and a head injury as an infant.  The word "spina bifida" is handwritten in between two sections of the treatment record.  It is noted that the appellant has a seizure disorder rather than attention deficit hyperactivity disorder (ADHD).   

A May 1993 private hospital record notes that the appellant has a history of diagnoses of attention deficit disorder (ADD) and Tourette's syndrome.  Assessments  of psychosis, Tourette's, ADHD, rule out psychotic depression, and rule out bipolar disorder were given.  

A February 1998 letter from the appellant's private physician notes that he suffers from organic brain disease manifesting as Tourette's syndrome, a seizure disorder, and an organic thought disorder.  

A March 2008 private treatment record notes that the appellant asked about the different possibilities that may be secondary to volatile organic compound exposure in-utero.  The treating physician noted that the appellant has multiple pieces of information and medical records from the past showing he has a history of spina bifida.  It is difficult to follow his line of thinking due to his bipolar disorder.  He had pressured speech and a flight of ideas.  Impressions of bipolar affective disorder with possible psychotic features and a history of volatile organic chemical exposure in-utero were given.

August 2009 private treatment records indicate that the appellant has a history of organic brain disorder and bipolar disorder.  Apparently, he had possible in-utero exposure to PCE, TCE, thiomersal, and mercury.  His father was exposed to Agent Orange in Vietnam.  Assessments of history of organic brain disorder, possible secondary to an in-utero exposure of volatile chemicals or heavy metals; in addition a possible Agent Orange exposure to his father, causing a gene mutation; history of bipolar disorder; elevated blood pressure; and fatigue were given. 
 
September 2009 private laboratory records indicate that the Veteran had blood work and was tested for lead, arsenic, and mercury.  A September 2009 private treatment record notes that the Veteran's tests for volatiles, arsenic, mercury, and heavy metals were negative.  Assessments of history of organic brain disorder, possibly secondary to an in-utero exposure to volatile chemicals or heavy metals; history of bipolar disorder; elevated blood pressure, and fatigue were given.  

A January 2011 private medical opinion notes that the appellant was seen in 2009 for a history of organic brain disorder that was most probably secondary to an in-utero exposure to multiple chemicals or heavy metals.  There was also a distant Agent Orange exposure to his father that may have caused a gene mutation.  He also has been followed by psychiatry for history of bipolar disorder.  The combination of organic brain disorder and bipolar impacts his ability to function.  Additionally, the appellant has been treated for hypertension, seizure activity, and hyperlipidemia.  

The appellant can only receive benefits under 38 U.S.C.A. § 1805 if he has spina bifida, and there is no competent evidence indicating that he has ever been diagnosed with, or treated for, spina bifida or any spinal disorder.  

The source of the February 1991 document with the words "spina bifida" handwritten in between two sections is unknown.  Significantly, the addition of the words "spina bifida" is glaringly inconsistent with the rest of the handwritten document.  The document appears to provide a medical history as reported by the appellant.  In any event, there is no diagnosis contained in the document, nor is there any indication that any type of medical professional prepared the document.  Thus, it is assigned no probative weight regarding whether the Veteran has spina bifida. 
 
Similarly, the March 2008 private treatment record noting that the appellant has multiple pieces of information and medical records from the past showing he has a history of spina bifida appears to be based on the appellant's reported history of spina bifida.  There is no medical evidence of record indicating that the Veteran has a history of spina bifida and a bare transcription of lay history is not transformed into medical evidence simply because it was transcribed by a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The March 2008 private treatment record does not contain a diagnosis of spina bifida and is assigned no probative weight.  

There are no other VA regulations that could be applied within the scope of the issue currently on appeal allowing for the appellant to receive benefits for any other disability or disease whether or not they are related to his father's military service or any exposure the appellant or his mother was exposed to before or after his birth at Camp Lejeune.  See 38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a); Jones, supra.  

The appellant is competent to report symptoms of his disabilities or diseases, such as pain or mental problems because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, whether he has a defective closure of the vertebral arch or a diagnosis of spina bifida is not the type of manifestation that a lay person can observe through his senses, and therefore his opinion about these matters is assigned no probative weight.  The appellant's opinion is far outweighed by the medical evidence of record, which does not show that he has ever been treated for or diagnosed with any form of spina bifida.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


